REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1 and 15 were known in the art as evidenced by Aljundi et al, “Memory Aware Synapses: Learning what (not) to forget”, which discloses training an artificial neural network (ANN) (“shared neural network”) for any given type of task by adjusting of the value of any given weight (e.g., “θij”) by computationally biasing adjustment (“penalizes adjustment”) of the value of the given weight (e.g., “θij”) according to a respective importance (e.g., “                                
                                    
                                        
                                            Ω
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            ”) of the given weight to a predictive capability of the ANN for the one or more task types at pp. 6-7, sec. 4.2: “When a new task Tn needs to be learned, we have in addition to the new task loss                                 
                                    
                                        
                                            L
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            θ
                                        
                                    
                                
                            , a regularizer that penalizes changes to parameters that are deemed important for previous tasks:                                  
                                    L
                                    
                                        
                                            θ
                                        
                                    
                                    =
                                    
                                        
                                            L
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            θ
                                        
                                    
                                    +
                                    λ
                                    
                                        
                                            ∑
                                            
                                                i
                                                ,
                                                j
                                            
                                        
                                        
                                            
                                                
                                                    Ω
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            (
                                            
                                                
                                                    θ
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    θ
                                                
                                                
                                                    i
                                                    j
                                                
                                                
                                                    *
                                                
                                            
                                        
                                    
                                    
                                        
                                            )
                                        
                                        
                                            2
                                        
                                    
                                     
                                
                            with λ a hyperparameter for the regularizer and                                 
                                    
                                        
                                            θ
                                        
                                        
                                            i
                                            j
                                        
                                        
                                            *
                                        
                                    
                                     
                                
                            ij the “old” network parameters (as determined by the optimization for the previous task in the sequence, Tn-1). As such we allow the new task to change parameters that are not important for the previous task (low                                 
                                    
                                        
                                            Ω
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            ). The important parameters (high                                 
                                    
                                        
                                            Ω
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            ) can also be reused, via model sharing, but with a penalty when changing them.” See, also, pp. 7-8, sec. 4.3: “Following Hebb’s rule, parameters connecting neurons that often fire together (high activations for both, i.e. highly correlated outputs) are more important for the given task than those that fire asynchronously or with low activations. As such, the importance weight Ωij for the parameter θij can be measured purely locally in terms of the correlation between the neurons’ activations…” The Aljundi reference further discloses receiving Xn,                                 
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                
                            n)”) for training the ANN (“shared neural network”) to predict output data for a plurality of types of task (e.g., “Tn” and “sequence of tasks {Tn}”) and training the ANN (“shared neural network”) with the associated training data (e.g., “training data (Xn,                                 
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                
                            n)”) by  adjusting values weights (e.g., “parameters {θij}”) associated with a first subset of neurons (e.g., “ni and nj”) at p. 5 in “Notations”: “The parameters {θij} of the model are the weights of the connections between pairs of neurons ni and nj in two consecutive layers… In a learning sequence, we receive a sequence of tasks {Tn} to be learned, each with its training data (Xn,                                 
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                
                            n), with When the training procedure converges to a local minimum, the model has learned an approximation F of the true function                                 
                                    
                                        
                                            F
                                        
                                        -
                                    
                                
                            . F maps a new input X to the outputs Y1, ..., Yn for tasks T1...Tn learned so far.” See, also, pp. 6-7, sec. 4.2. But, the Aljundi reference does not disclose adjusting values of only those weights associated with a subset of neurons that were selected based on an identity of the corresponding type of task.
Serra et al, “Overcoming Catastrophic Forgetting with Hard Attention to the Task” discloses using a “gating mechanism” to adjust values of only those weights associated with a subset of neurons that were selected based on an identity of a type of task at pp. 2-3, secs. 2.1-2.3; to wit: “The primary observation that drives the proposed approach is that the task definition or, more pragmatically, its identifier, is crucial for the operation of the network… The idea behind the gating mechanism of Eq. 1 is to form hard, possibly binary attention masks which, act as “inhibitory synapses” (McCulloch & Pitts, 1943), and can thus activate or deactivate the output of the units of every layer. In this way, and similar to PathNet (Fernando et al., 2017), we dynamically create and destroy paths across layers that can be later preserved when learning a new task.”
If combined, the above references would seem to teach all of the limitations of the present claims. However, there is insufficient motivation for combining the Santra and Aljundi references. The cited references are disparate solutions to the same problem: overcoming .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668